DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Other prior art
	20150304995 [0159]: TRS QCL for an ePDCCH set
20180049204 [0030]: reference signals and control channel have same beamforming
20120063405 [0023]: same beamforming to RS and PDCCH
20080139237 [0008]: large CQI inaccuracies if the CQI RS is transmitted over a wide BW, so BS adjusts the BW to improve CQI estimate
20190238290 [0092, 0105]: reference signal contains indicator indicating whether UE in a group is paged
20130279437 [0124]: eNB configures UE of QCL between EPDCCH DMRS and CSI-RS
20150304995 [0158, 159]: RRC indicate QCL between TRS and DMRS for PDCCH
20160345347 [0045]
20140036806 [0096]: UE informed of paging related configuration parameters
20130308533 [0056]: receive reference signal, receive paging message

Allowable Subject Matter
Claim 30, 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Independent Claims
Claim(s) 26, 34, 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson, “On Multi-beam and Multi-TRP operation for PDCCH.” 3GPP TSG RAN WG1 Meeting#90, Prague, Czech Republic, 21-254 August 2017, R1-1714412.
As to claim 26, 34, 40: Ericsson teaches an apparatus comprising: at least one interface for communicating with a transceiver module of a base station transceiver; and (section 2.1: CSI-RS + TRS); and provide a downlink control signal to the user equipment via the transceiver module, wherein the reference signal and the downlink control signal are quasi-co-located (section 2.1: PDCCH DMRS QCL with CSI-RS + TRS).

	Dependent Claims
Claim(s) 27, 29, 33, 41, 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson, “On Multi-beam and Multi-TRP operation for PDCCH.” 3GPP TSG RAN WG1 Meeting#90, Prague, Czech Republic, 21-254 August 2017, R1-1714412.
As to claim 27, 41: Ericsson teaches the apparatus according to claim 26, 40, wherein the downlink control signal is provided via a physical downlink control channel (PDCCH) of the mobile communication system (section 2.1: PDCCH).

As to claim 29, 43: Ericsson teaches the apparatus according to claim 26, 40, wherein the reference signal is one or more of: a tracking reference signal (section 2.1: CSI-RS + TRS); a beam-formed reference signal; or an aperiodic reference signal.

As to claim 33: Ericsson teaches the apparatus of claim 26, wherein the control module is implemented by a central processing unit of a baseband circuitry (section 2.1); wherein the at least one interface is implemented by a radio frequency circuitry (section 2.1); and wherein the transceiver module is implemented by a radio frequency circuitry (section 2.1) (examiner takes official notice that baseband and radio frequency circuitry are common known in the art for LTE communication devices).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Tsai (US-20170332359).
As to claim 28, 42: Ericsson teaches the apparatus according to claim 26, 40.
Ericsson may not explicitly teach wherein the downlink control signal and the reference signal are transmitted based on the same spatial filtering parameters.  However, Tsai teaches wherein the downlink control signal and the reference signal are transmitted based on the same spatial filtering parameters ([0004]: RS and PDCCH use same beamforming) (spatial filter is beamforming function or mapping function).
Thus, it would have been obvious to one of ordinary skill in the art to implement same spatial filtering, taught by Tsai, into the beam forming, taught by Ericsson, in order to implement a well-known feature of a pre-defined protocol and transmit the signal. In addition it would have been obvious to combine Ericsson and Tsai in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Tiirola (US-20180198594), Kim (US-20130039345).
As to claim 31: Ericsson teaches the apparatus according to claim 29.
Ericsson may not explicitly teach wherein when the reference signal is the aperiodic reference signal.  However, Tiirola teaches wherein when the reference signal is the aperiodic reference signal ([0036]).
Thus, it would have been obvious to one of ordinary skill in the art to implement aperiodic RS, taught by Tiirola, into the communication system, taught by Ericsson, in order to implement a well-known feature of a pre-defined protocol and to allow for signal processing functions to be performed by the UE. In addition it would have been obvious to combine Ericsson and Tiirola in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
([0047]: BS controls number of times reference signal repeatedly transmitted).
Thus, it would have been obvious to one of ordinary skill in the art to implement repetition control, taught by Kim, into the communication system, taught by Ericsson, in order to implement a well-known feature of a pre-defined protocol and to enable secure transmission of the reference signal. In addition it would have been obvious to combine Ericsson and Kim in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 32, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Chen (US-20140126490).
As to claim 32, 39: Ericsson teaches the apparatus according to claim 26, wherein the control module is configured to obtain one or more of: information related to a channel quality estimation of a channel between the base station transceiver and the user equipment from the user equipment via the transceiver module, wherein the control module is configured to control a bandwidth of the reference signal based on the information related to the channel quality estimation; … , wherein the control channel configuration defines the reference signal and the downlink control signal to be quasi-(section 2.1: PDCCH DMRS QCL with CSI-RS + TRS).
Ericsson may not explicitly teach or information related to a control channel configuration for a control channel of the downlink control signal, wherein the information related to the control channel configuration defines one or more time-slots for the reference signal.  However, Chen teaches or information related to a control channel configuration for a control channel of the downlink control signal, wherein the information related to the control channel configuration defines one or more time-slots for the reference signal ([0073]: CSI-RS and EPDCCH are QCL).
Thus, it would have been obvious to one of ordinary skill in the art to implement CSI-RS and EPDCCH, taught by Chen, into the communication system, taught by Ericsson, in order to implement a well-known feature of a pre-defined protocol and to transmit control information. In addition it would have been obvious to combine Ericsson and Chen in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 35, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Lee (US-20150036616).
As to claim 35, 44: Ericsson teaches the apparatus according to claim 34, 40.
Ericsson may not explicitly teach wherein the control module is configured to decode the downlink control signal based on the obtained reference signal.  However, ([0191]: CRS / TRS used for PDCCH decoding).
Thus, it would have been obvious to one of ordinary skill in the art to implement RS for PDCCH decoding, taught by Lee, into the communication system, taught by Ericsson, in order to implement a well-known feature of a pre-defined protocol and to obtain the control signal. In addition it would have been obvious to combine Ericsson and Lee in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 36, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Murakami (US-20130308533).
As to claim 36, 45: Ericsson teaches the apparatus according to claim 34, 40.
Ericsson may not explicitly teach wherein the control module is configured to obtain the downlink control signal via the transceiver module at a first time interval if the reference signal is obtained within a second time interval, wherein the second time interval lies before the first time interval.  However, Murakami teaches wherein the control module is configured to obtain the downlink control signal via the transceiver module at a first time interval if the reference signal is obtained within a second time interval, wherein the second time interval lies before the first time interval ([0056]: receive reference signal, receive paging message).
.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson in view of Roman (US-20140301303).
As to claim 37: Ericsson teaches the apparatus according to claim 34.
Ericsson may not explicitly teach wherein the control module is configured to determine one or more of: a channel quality estimation of a channel between the base station transceiver and the user equipment, wherein the control module is configured to provide information related to the channel quality estimation to the base station transceiver, wherein a bandwidth of the reference signal is based on the provided information related to the channel quality estimation; or a power delay profile based on the reference signal.  However, Roman teaches wherein the control module is configured to determine one or more of: a channel quality estimation of a channel between the base station transceiver and the user equipment, wherein the control module is configured to provide information related to the channel quality estimation to the base station transceiver, wherein a bandwidth of the reference signal is based on the provided information related to the channel quality estimation; or a power delay ([0057]: UE utilizes reference signal to determine PDP).
Thus, it would have been obvious to one of ordinary skill in the art to implement PDP determination, taught by Roman, into the communication system, taught by Ericsson, in order to implement a well-known feature of a pre-defined protocol. In addition it would have been obvious to combine Roman and Ericsson in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDREW C OH/           Primary Examiner, Art Unit 2466